                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

JERMAINE CRUMP                                                                               PETITIONER

v.                                                                                  No. 3:18CV214-SA-RP

JOE ERRINGTON, ET AL.                                                                     RESPONDENTS


                         ORDER DENYING PETITIONER’S MOTION [7]
                                   FOR DISCOVERY

        This matter comes before the court on the motion [7] by the petitioner to conduct discovery in

this case filed under 28 U.S.C. § 2254. “A habeas petitioner, unlike the usual civil litigant in federal

court, is not entitled to discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899,

904, 117 S.Ct. 1793 (1997). This is because, “[t]he guilt or innocence determination in state criminal

trials is ‘a decisive and portentous event,’” and “‘[f]ederal courts are not forums in which to relitigate

state trials.’” Herrera v. Collins, 113 S.Ct. 853, 861, 506 U.S. 390 (1993) (citing Wainwright v. Sykes,

433 U.S. 72, 90 (1977) and Barefoot v. Estelle, 463 U.S. 880, 887 (1983) overruled on other grounds).

        As such, a federal court’s role is ordinarily limited to a review of the state court’s record –

unless good cause exists to justify discovery. Good cause exists when a habeas corpus petitioner

“establishes a prima facie case for relief.” Harris v. Nelson, 394 U.S. 286, 290, 89 S.Ct. 1082, 22

L.Ed.2d 281 (1969), reh’g denied May 5, 1969. When “specific allegations before the court show

reason to believe that the petitioner may, if the facts are fully developed, be able to demonstrate that he

is confined illegally and is therefore entitled to relief, it is the duty of the court to provide the necessary

facilities and procedures for an adequate inquiry.” Id. at 300.

        Rule 6 of the Federal Rules Governing Section 2254 Petitions, controls discovery in habeas

corpus proceedings, and echoes this holding, providing in pertinent part:
        (a) A judge may, for good cause, authorize a party to conduct discovery under the
        Federal Rules of Civil Procedure and may limit the extent of discovery. If necessary
        for effective discovery, the judge must appoint an attorney for a petitioner who qualifies
        to have counsel appointed under 18 U.S.C. §3006A.

        (b) A party requesting discovery must provide reasons for the request. The request
        must also include any proposed interrogatories and requests for admission, and must
        specify any requested documents.

See Rule 6, Rules Governing Section 2254 Cases (emphasis added). Discovery may thus proceed only

if the court, in its discretion and for good cause shown, grants leave to do so.

        The Fifth Circuit has addressed this issue:

        A federal habeas court must allow discovery and an evidentiary hearing only where a
        factual dispute, if resolved in the petitioner's favor, would entitle him to relief and the
        state has not afforded the petitioner a full and fair evidentiary hearing. Conclusionary
        allegations are not enough to warrant discovery under Rule 6 of the Federal Rules
        Governing § 2254 Petitions; the petitioner must set forth specific allegations of fact.
        Rule 6, which permits the district court to order discovery on good cause shown, does
        not authorize fishing expeditions.

Ward v. Whitley, 21 F 3d. 1355, 1367 (5th Cir. 1994) (citations omitted) (emphasis added).

Furthermore, “[t]he burden of showing the materiality of the information requested is on the moving

party.” Stanford v. Parker, 266 F. 3d 442, 460 (6th Cir. 2001) (See also Murphy v. Johnson, 205 F.3d

809, 814 (5th Cir. 2000)).

        In the present case, the petitioner has not met this burden, and the State has not responded to the

petition; as such, the instant motion [7] for discovery is DENIED.


        SO ORDERED, this, the 28th day of November, 2018.



                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
